DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/670,210 filed 31 October 2019. Claims 1-20 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 02 November 2021, 27 August 2021, 24 June 2021, 24 May 2021, 11 May 2021, 07 May 2021, 27 April 2021, 06January 2021, 18 September 2020, 21 July 2020, 25 June 2020, 26 February 2020, 03 February 2020, 16 December 2019, and 11 November 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control system for operating a power train of a work vehicle having an engine 5and at least one motor configured to generate power for an output shaft, the control system 6comprising:  7a transmission positioned operatively between the engine, the at least one motor, 8and the output shaft, the transmission comprising at least one directional clutch and a 9plurality of control assembly clutches coupled together and configured for selective 10engagement to transfer the power 
Claim 14:
A work vehicle comprising:  11an engine;  12at least one continuously variable power source (CVP);  13an output shaft;  14a transmission positioned operatively between the engine, the at least one motor, 15and the output shaft, the transmission comprising at least one directional clutch and a 16plurality of control assembly clutches coupled together and configured for selective 17engagement to transfer 
Regarding claims 1 and 14, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious the specific transmission and the control system that has two split modes, a direct drive mode, a series mode, and a transient boost function as set forth in claims 1 and 8. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7008342 teaches a transmission that includes a boost mode, but fails to teach or render obvious all the limitations set forth in claims 1 and 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659